Citation Nr: 1534166	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an increased rating for chronic lumbar sprain with spondylosis and degenerative disk disease, currently rated as 20 percent disabling (hereinafter "lumbar spine disability").


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the virtual record.

In May 2012, the Board remanded the Veteran's claim for a rating in excess of 20 percent for the service-connected lumbar spine disability for additional development.  In October 2014, the Board denied the claim.  The Board did however, award separate 10 percent ratings for radiculopathy of the left lower extremity and a surgical scar of the lumbar spine.  The Veteran appealed the denial of the claim for increase for lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2015 Order, the Court vacated that portion of the October 2014 Board decision denying the claim for increase and remanded the matter to the Board for action consistent with the Joint Motion for Partial Remand (Joint Motion).  The Court did not disturb the portions of the Board's decision awarding separate 10 percent ratings for radiculopathy of the left lower extremity and surgical scar of the lumbar spine.  

The October 2014 Board decision also remanded the Veteran's claim seeking an increased rating for residuals of a stab wound to the left hand.  The record reflects the Agency of Original Jurisdiction (AOJ) has not yet completed the development requested by the Board's October 2014 remand.  Therefore, the Board does not currently have jurisdiction over that claim and it will not be addressed further at this time.

In May 2012 and October 2014, the Board referred to the AOJ claims of entitlement to service connection for erectile dysfunction as secondary to the service-connected lumbar spine disability, and whether the Veteran is entitled to an earlier effective date for the 10 percent rating that has been assigned to the stab wound of the left hand.  These claims still have not been adjudicated by the AOJ.  The Board once again refers them to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Joint Motion found that the Board failed to provide adequate reasons and bases as to whether a June 2012 VA examination was adequate.  Specifically, the Joint Motion indicated that the June 2012 VA examiner did not opine as to the degree of additional functional loss of the lumbar spine due to pain during flare-ups, or explain why such measurements were not feasible.  The Joint Motion noted that the Board's May 2012 remand requested that the examiner provide an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine, and if feasible, express this opinion in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The Joint Motion found the June 2012 VA examiner did not substantially comply with the May 2012 Board remand order and thus, pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998), remand was also warranted to ensure an examination that complied with the May 2012 Board decision.  

Pursuant to the Joint Motion, and actions consistent with the Court's Order, the matter is remanded for additional examination.  The examiner is instructed to answer the specific questions set forth in the numbered paragraphs below.  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine disability.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition. 

The examiner is asked to:

a.  Perform complete range of motion testing for the lumbar spine disability and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion. 

b.  Provide an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine, and, if feasible, express this opinion in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible, the examiner must explain why such measurements were not feasible. 

c.  Comment on whether ankylosis, either favorable or unfavorable, is present. 

d.  Identify whether the Veteran has had any incapacitating episodes (a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) during the most recent 12-month period.
e.  Determine the nature and severity of any neurological manifestations, to include, but not limited to, any bowel or bladder impairment.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

